Citation Nr: 1450243	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities prior to March 11, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, R.S.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1986. 

This matter comes before the Board of Veterans' (Board) on appeal from a December 2009 rating decision of Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for total disability rating based on individual unemployability (TDIU), was also denied by the RO in December 2009.  The Veteran timely appealed and testified to this issue at the August 2012 Board hearing.  Subsequently, upon additional development, the RO in North Little Rock, Arkansas, granted TDIU in July 2014, effective March 11, 2014.  As this rating did not grant the benefit sought in full. The Board has revised the issue as shown on the title page..

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The request to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and are, along with the TDIU issue, REMANDED to the RO via the AOJ. VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. In an April 2004 rating decision, the Veteran's application to reopen the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the April 2004 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The April 2004 rating decision denying entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

2. Since the April 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove the merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Prior to the current claim, the Veteran's claim was denied in an April 2004 rating decision, which determined that the evidence of record did not establish that the Veteran's hypertension was incurred during his military service and that it was not secondary to his service-connected diabetes mellitus, type II.  Specifically, the RO found the Veteran was diagnosed with hypertension three years prior to the diagnosis of diabetes mellitus, as concluded by a VA examiner in February 2004.  The Veteran did not appeal; accordingly, the April 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

In March 2009, the Veteran submitted a new claim for entitlement to service connection for hypertension, secondary to his type II diabetes.  This resulted in the December 2009 denial by the RO which is the subject of the current appeal. 

The April 2004 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the evidence of record, the Veteran testified at the August 2012 Board hearing that he was initially treated for diabetes and hypertension simultaneously.  However, as he switched medical care providers, he was receiving medication for hypertension before receiving medication for his diabetes.  His representative stated given this information, it is possible the diabetes could have caused or worsened the hypertension.  He stated that he was told by his medical care providers that hypertension was intertwined by his diabetes.  

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay statement of medical treatment and the question of whether his diabetes aggravated his hypertension, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision and it relates to an unestablished fact necessary to substantiate the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R.          § 3.159(c) (2014). 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As stated above, the Veteran testified that he was initially treated for diabetes and hypertension simultaneously and when he switched medical care providers, he was receiving medication for hypertension before receiving medication for his diabetes.  

The Board also notes that the Veteran underwent a VA general medical examination in May 2009 where the examiner opined the Veteran did not show any medical evidence currently of renal involvement, and therefore hypertension is not secondary to diabetes and there is no medical evidence of exacerbation of hypertension secondary to diabetes.

Here, the Board finds the May 2009 VA examination opinion inadequate as a clear rationale for the opinion was not provided.  While the VA examiner acknowledged the Veteran's history of hypertension in service, the Veteran did not explain how the lack of renal involvement affected the relationship between hypertension and diabetes. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, although the examiner determined the etiology of the Veteran's hypertension was not secondary to diabetes mellitus, type II, an adequate rationale was not provided.  Therefore, the Board finds this opinion is inadequate and a new one is necessary.

The TDIU issue is inextricably intertwined with the hypertension service connection issue.  Therefore, further consideration of the TDIU issue will be held in abeyance pending further development and readjudication of the hypertension issue.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records, if any, have been obtained and associated with the claims file, schedule the Veteran for a VA hypertension examination, by an appropriate specialist, at a VA medical facility.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed hypertension, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during:

a. active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, OR aggravated by (i.e., made worse) any service-connected disabilities, to include type II diabetes mellitus.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions and ultimate diagnosis of hypertension. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.  The examiner is also requested to address the opinion expressed in the May 2005 and February 2004 VA examination reports.

The Board notes that the May 2009 opinion of the VA examiner relative to the secondary service connection issue is inadequate, as no rationale was provided for the conclusions provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


